DECISION
Plaintiffs filed their Complaint on September 15, 2009, challenging Defendant's omitted property letter dated July 24, 2009, for Account 9046.
On February 9, 2010, the court issued a Journal Entry which stated that the court was prepared to adopt Defendant's recommendations. Objections were due to the court within 10 days of the date of that Journal Entry, in writing and a copy served on the opposing party.
As of this date, there has been no further communication from the parties. The case is now ready for decision. Now, therefore,
IT IS THE DECISION OF THIS COURT that the values for Account 9046 are as set out below: *Page 2 

Tax Year                Corrected Revised Real  Revised Added Taxable Value
                        Market Value
2008-09                 $199,800                $5,240
2007-08                 $204,050                $5,090
2006-07                 $153,130                $4,940
2005-06                 $ 94,720                $  -0-
2004-05                 $ 65,180                $  -0-
2003-04                 $ 65,140                $  -0-

If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This Decision was signed by Magistrate Jeffrey S. Mattson on March 11,2010.
The court filed and entered this Decision on March 11, 2010. *Page 1